Citation Nr: 1423478	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  05-41 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness

ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968 and from March 1977 to February 1979.  The Veteran also served in the Michigan National Guard during various periods, including April 1984 to October 1985, October 1987 to January 1988, May 1988 to May 1989, and February 1990 to May 1991.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In  December 2006, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In September 2011, the Board issued a decision that denied the appealed claims.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 132 (Fed. Cir. 2013), the Board's September 2011 was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the December 2006 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies this request with respect to the service connection claim for diabetes mellitus.  

Previously, the Board only identified the psychiatric issue on appeal as entitlement to service connection for PTSD.  Since the September 2011 Board decision, the Veteran has sought to reopen this claim.  As the September 2011 decision was vacated, the Veteran need not show that new and material evidence has been received.  As such, the claim will be addressed on the merits.  The Board finds that the Veteran's PTSD claim should be more broadly characterized as including any acquired psychiatric disorder.  The Board finds that the issue is best characterized generally as on the cover page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The credible and competent evidence of record is against a finding that the Veteran was present on the landmass or the inland waters of Vietnam during service and, therefore, he is not presumed to have been exposed to herbicides, including Agent Orange.

2.  Diabetes mellitus is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

Diabetes mellitus type II was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, an August 2003 letter, sent prior to the initial unfavorable AOJ decision issued in January 2004, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.   Additionally, in March 2006, the Veteran was informed of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records and service personnel records, as well as VA and private treatment records, have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  

The Board notes that the Veteran has not been afforded a VA examination with respect to his claim.  However, as will be discussed below, the competent, credible, and probative evidence of record fails to demonstrate that the Veteran served in Vietnam during the Vietnam War, which is the basis of his claims for service connection.  As will be discussed below, there is no evidence of any complaints, treatment, findings, or diagnoses referable to diabetes mellitus during service.  Additionally, the first evidence of a diagnosis of diabetes is dated in March 2003.  Moreover, the Veteran has not alleged a continuity of diabetic symptomatology since service; rather, he has contended that he is entitled to presumptive service connection based on exposure to herbicides; however, there is no evidence that he was exposed to herbicides, to include Agent Orange.  Therefore, the Board finds that there is no indication that diabetes mellitus, or persistent or recurrent symptoms of such disease, may be associated with the Veteran's military service.  Thus, a remand for examinations and/or opinions is not necessary to decide the claim.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required). 

The Board observes that this case was remanded in April 2007, October 2008, and in September 2009 in order to provide the Veteran with proper notice of the elements necessary to substantiate a claim for service connection.  In May 2007 and in March 2009, the required notices were sent to the Veteran.  Further, the three previous remands directed the RO to verify with the appropriate service agency, including the National Personnel Records Center (NPRC), the Department of the Defense, and the Department of the Army, whether the Veteran had service in Vietnam and whether he was awarded certain medals and awards.  As stated in the July 2010 memorandum, in December 2009, the RO requested such verification from the U.S. Army Reserve Personnel Center, and in March 2010, the RO requested such verification from the U.S. Army Human Resources Command.  Both service agencies directed the RO to inquire with the NPRC.  Further verification was made with the NPRC in January 2011.  The Veteran was notified of these events in May 2010 and September 2010.  The Board finds that the RO complied with the Board remand directives in that requests were made to appropriate service agencies, and those agencies suggested no other appropriate agency for further verification other than the NPRC.  The agencies did not suggest verification with the Department of Defense or any other department of the Army.  Therefore, based on the foregoing, the Board determines that the RO has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ essentially noted that basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Specifically, the VLJ asked the Veteran to describe the circumstances under which he claims he served in the Republic of Vietnam.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the video hearing.  By contrast, the hearing focused on the element(s) necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record. 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim. These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis 

Diabetes Mellitus

The Veteran contends that he was exposed to herbicides, specifically Agent Orange, when he served in combat in Vietnam.  He contends that he spent either one full year in Vietnam, or at least was stationed in Vietnam from January 1968 to February 1968.  He alleges that he subsequently developed diabetes mellitus type II.  Therefore, he claims that service connection is warranted for his diabetes mellitus. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include diabetes mellitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  First and foremost, the Board finds that there is an issue of credibility with regard to the Veteran's contended service in Vietnam.  Significantly, his official service records do not document that he had any service in Vietnam and such service has been determined to be unverifiable by the appropriate service agencies, including the NPRC.  In reviewing the Veteran's official and credible service personnel records, sent directly from the NPRC and from his last duty station, the Michigan Army National Guard, no Vietnam service is shown.  In that regard, the Veteran's first period of active service, from November 1966 to September 1968, resulted in the awards of the National Defense Service Medal and Marksman Badge.  He was listed as having completed one year and 25 days of foreign service.  Service personnel records show that the Veteran's duties and assignments during that period include having served at Fort Leonard, Missouri, from November 1966 to February 1967, at Fort Dix, New Jersey, from February 1967 to August 1967, and in Thailand, from August 1967 to September 1968.  While stationed in Thailand, he served with the "54th Transportation Company, USARPAC."  Service personnel records further reflect that in August 1967, the Veteran was given special orders to report to Thailand, and in June 1968, he was given special orders to return to the United States to be processed for separation from service.  These records do not show that the Veteran received orders to serve in Vietnam or any other foreign country.  Further, a November 1967 record of an Article 15 demonstrates that the Veteran was found to be unlawfully carrying a concealed weapon.  The Veteran was restricted to Camp Vayama, Thailand, for fourteen days.

Service treatment records dated from August 1967 to September 1968 further reflect that the Veteran was stationed at Camp Vayama, Thailand, throughout that one year period of time.  For example, in November 1967, December 1967, January 1968, and February 1968, the Veteran was treated at the 162nd Medical Department, APO S.F. 96232, or, Camp Vayama, Thailand, for an ongoing bacterial infection.  Likewise in March 1968 and in April 1968, the Veteran was treated at that same department for irritated ear canals and for a cold.  In May 1968, the Veteran was treated at Camp Vayama for chronic and acute prostatitis.  In June 1968, the Veteran was treated for an ongoing bacterial infection.  

The Veteran's next period of active service, from March 1977 to February 1979, shows that the Veteran was in receipt of awards and decorations including the National Defense Service Medal and expert badges as a rifle marksman and as a grenade launcher.  During that period of service, the Veteran served only in the United States.  His DD-214 for that period of service states that the Veteran's last overseas service was in Thailand.  In July 1979, the Veteran was issued a DD-215 correcting the 1979 DD-214 to show the correct amount of prior service.  At that time, he did not request that any other section of the previous DD-214 be amended, such as the awards and decorations section.  

Service separation papers for the Veteran's subsequent service in the Army National Guard reflect that for his periods of active duty from April 1984 to October 1985, and from October 1987 to January 1988, the Veteran's awards and decorations were listed as receiving only the National Defense Service Medal, Marksman Rifle badge, and Grenade Launcher Expert badge.  

However, the Veteran's most recent and official DD-214, showing active service with the Army National Guard from February 1990 to May 1991, is in stark contrast to the previous documents.  For, the most recent DD-214 shows that the Veteran had previously been awarded the National Defense Service Medal, along with the Combat Infantryman Badge, the Vietnam Service Medal, and the Vietnam Campaign Medal.  An accompanying Form DA Form 2-1 shows in typewritten format that the Veteran had been awarded the National Defense Service Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, and the Combat Infantryman Badge.  

In this case, the Veteran has submitted his own service personnel records in support of his claims, and those records, except for his last period of active service, do not match his official records as listed above.  Specifically, the Veteran has submitted a DA Form 2-1, which is apparently the same DA Form 2-1 that was issued following his first period of active service that states in what appears to be handwritten wording, awards of the Vietnam Campaign Medal, the Vietnam Service Medal, a Bronze Star, a Service Star, and the Combat Infantryman Badge.  The document further states that the Veteran served in a special operations unit.  Also handwritten next to the typed indication that he served in Thailand, it states that he served in Vietnam.  

The Veteran has also submitted detailed statements of his combat experiences in Vietnam.  He stated that from January 31, 1968, to February 25, 1968, he served in Vietnam and was part of the "Phoenix Program."  He contends that he was part of the assault force on the Citadel of Hue, also known as the Imperial Palace of Peace.  He has stated that he also served with the "MAC-V/SOG," a special operations group, and was attached to the 15th Calvary unit.  He contends that he while in combat, he received weapon fire from 144 millimeter mortars and rockets, as well as sniper fire, from as little as 10 to 20 feet away.  He contends that there was combat occurring day and night.  He could smell death all around him.  There were corpses everywhere.  Some corpses were hung up from fences by the Vietnamese.  He contends that he cannot remember others who had died in his unit because he had been a loner.  The Veteran has also submitted photographs that show jungle growth, children carrying water buckets, and other soldiers.  The photos are accompanied with handwritten notes that the Veteran claims to have sent his mother while stationed in Vietnam and which state that he was serving in Vietnam.  At an August 2005 hearing before a decision review officer and at his December 2005 hearing before the Board, the Veteran stated that he was attached to the 15th Cavalry unit and served in Vietnam during the TET offensive.  He stated that he was going back and forth over the Ashaw Valley hauling troops and munitions over the Oncay Pass.

The Veteran has also described his service stressors and his service in Vietnam to his VA social worker.  In January 2004, the Veteran reported that his platoon had been assigned to Camur Rouge for three months.  He reported that at one point, he had seen the skeleton of a Vietnamese person handcuffed to a steering wheel of a truck.  He remembered seeing Vietnamese women and children being used to carry explosives and to act as snipers.  Based upon those recollections and his current symptoms, the Veteran was diagnosed with PTSD.

The VA has undertaken exhaustive measures in attempting to verify whether the Veteran indeed had service in Vietnam.  In September 2003, the NPRC stated that there was no evidence that the Veteran had been exposed to herbicides in service.  In October 2003, the NPRC stated that there was no evidence that the Veteran had service in Vietnam.  In August 2004, the JSRRC reported that the Veteran's claimed stressors could not be verified because he had not provided a verifiable unit number.  In February 2010, the NPRC stated that there was no evidence in the Veteran's service personnel records that he had received a Silver Star, a Bronze Star, an Army Commendation Medal, or a Combat Infantryman Badge.  The record at the time did show that he had been awarded the Vietnam Campaign Medal and the Vietnam Service Medal.  Service in Vietnam, however, could not be established based upon that information.  In July 2007 and in January 2011, the NPRC further verified that there was no evidence that the Veteran had received the Silver Star, a Bronze Star, an Army Commendation Medal, or a Combat Infantryman Badge.

In reviewing the above conflicting evidence, the Board finds that the credible evidence is against a finding that the Veteran served in Vietnam.  In so concluding, the Board has taken into consideration that some of the Veteran's official service personnel records, those which were issued at the end of his final period of service in 1991, do in fact state that he received service medals indicative of service in Vietnam, and a combat medal.  However, the Board finds that those documents are either simply facially incorrect, or were created under false pretenses.  This must be so because according to the NPRC and according to the previous service personnel records, the Veteran quite simply had no verifiable service in Vietnam.  There are orders for him to serve in Thailand and orders for him to leave Thailand to return to the United States, only.  While in Thailand, there is ample evidence to show that he received continuous medical treatment at his military base and that he received an Article 15 while stationed at Camp Vayama.  There is simply no evidence that the Veteran served in the TET offensive, the battle of Hanoi, or that he was attached to a special operations unit.  Instead, the evidence shows that he served as a heavy truck driver while stationed in Thailand.  Accordingly, despite that the Veteran's later service personnel records showing medals and awards indicative of combat in Vietnam, the Board cannot find that the Veteran actually had service in Vietnam in light of the overwhelming evidence that he in fact served solely in Thailand while overseas.  To that extent, the Board is aware that the Veteran's credibility has been called into question and in that regard, the Board finds that his statements regarding his in-service stressors in Vietnam are not plausible or credible, and thus cannot aid in supporting his claim.  Although the Veteran contends that his previous DD-214s and service records were mistaken and that the records were changed in 1991 to show his actual service, the Board finds that contention to be without merit as there is no indication that the previous records were incorrect or incomplete.  The Board reasons that if the Veteran had in fact served in Vietnam, there would be evidence in his service personnel records following that service.  At the very least, the service records would not be completely negative for such service.  Thus, because the Board finds that the Veteran did not service in Vietnam, service connection for diabetes on a presumptive basis is not warranted.

In finding that the Veteran did not serve in Vietnam, and was thus not exposed to herbicide exposure in Vietnam, the Board also finds that the Veteran is not entitled to a presumption of herbicide exposure due to his service in Thailand. 

In that regard, the Veterans' Benefits Administration (VBA) Fast Letter 09-20 provides updated information concerning herbicide use in Thailand during the Vietnam era.  Previous development procedures that VBA was using for purposes of developing information concerning possible Agent Orange exposure in Thailand was replaced by a memorandum for the record that was jointly prepared by the Compensation and Pension Service and the Department of Defense.  Now, if a claimed herbicide exposure cannot be resolved based on the information contained in this memorandum, then follow-up inquiries are being sent to the Army and JSRRC.

This memorandum reports that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or Royal Thai Air Force Base.  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  See VBA Fast Letter 09-20 (May 6, 2009).  This memorandum reflects that some Operation RANCH HAND aircrafts flew insecticide missions in Thailand from August 1963 to September 1963 and in October 1966.  While the 1966 missions involved the spraying of malathion insecticide for "control of malaria carrying mosquitoes," these facts were noted as insufficient to establish tactical herbicide exposure for any Veteran based solely on service in Thailand.  The memorandum further concedes that non-tactical, commercial herbicides were used within fenced perimeters at other times during the Vietnam War period.  Therefore, if a Veteran's military occupational specialty or unit was one that regularly had contact with the base perimeter, there was a greater likelihood that the Veteran had been exposed to commercial pesticides.  Security police units were known to have walked the perimeters, especially dog handlers.  Id.

In this case, then, because the Veteran's service was after 1966, it cannot be presumed that he was exposed to tactical herbicides while stationed in Thailand.  Further, and significantly, the Veteran has not alleged that he was exposed to herbicides while stationed in Thailand.  Instead, he has focused his arguments on a sole contention that he was exposed to herbicides in Vietnam.  There is additionally no evidence that the Veteran's military occupational specialty caused him to be present at the perimeter of his military base.  Although the Veteran was a heavy truck driver, he has not stated, and the evidence does not show, that his duties included leaving the base or driving to the perimeter of the base.  Thus, in light of the Veteran's statements in this case, and upon review of his service personnel records, the Board finds that the weight of the credible evidence is against a finding that he was exposed to commercial herbicides while stationed in Thailand.  Thus, further verification with the JSRRC is not necessary and presumptive service connection for diabetes mellitus is not warranted on that basis. 

Moreover, the record fails to show that the Veteran manifested diabetes mellitus type II to a degree of 10 percent within the one year following his final service discharge in 1991.  Rather, as will be discussed below, the first diagnosis of such disease was in March 2003.  Therefore, presumptive service connection is not warranted for diabetes mellitus.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, the Board has also considered whether the Veteran is entitled to service connection for a diabetes mellitus on a direct basis.

In this regard, the Veteran's service treatment records are negative for any complaints, treatment, findings, or diagnoses referable to diabetes mellitus.  

Post-service records reflect that in March 2003, the Veteran was given a provisional diagnosis of diabetes mellitus.  It was noted that he had suspected non-insulin diabetes mellitus, and that finding was confirmed later that month. 

In light of the fact that the Veteran's service treatment records are negative for any complaints, treatment, findings, or diagnoses referable to diabetes mellitus and that he was not diagnosed with such disease until March 2003, over 12 years after his final discharge from military service, and over 35 years after his discharge from active service during the Vietnam War, the Board finds that service connection is not warranted on a direct basis.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection).  Moreover, there is no competent opinion of record linking the Veteran's diabetes mellitus to his military service.

In this regard, the Board observes that the Veteran has not contended that his diabetes mellitus type II is related to service on a direct basis.  Rather, he has repeatedly contended that his diabetes is related to herbicide exposure in Vietnam.  Even so, the Board observes that, while the Veteran is competent to testify as to his diabetic symptomatology, he is not competent or qualified, as a layperson, to render an opinion concerning medical causation of a disorder such as diabetes mellitus type II.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Therefore, as there is no competent and probative evidence linking the Veteran's diabetes mellitus type II to any disease, injury, or incident of service, service connection for such disorder is not warranted.  Moreover, the Board observes that the Veteran has not alleged a continuity of symptomatology since his service discharge.  

Therefore, based on the foregoing, the Board finds that service connection for diabetes mellitus type II is not warranted on a presumptive or direct basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus type II.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for diabetes mellitus is denied.  

REMAND

The Board finds that further development is necessary regarding the Veteran's service connection claim for an acquired psychiatric disorder.  As noted in the Introduction above, the Veteran's PTSD claim was denied in a September 2011 Board decision, and this decision was subsequently vacated.  Since the September 2011 Board decision, new evidence has been received with respect to this claim.  

Additionally, the Veteran was afforded a VA psychiatric examination in March 2013, during which the examiner was unable to provide a clear opinion without resort to speculation.  The examiner's inability to provide an opinion was in part because the examiner was unable to determine whether the RO/VBA accepted the Veteran's submission of evidence of receipt of combat decorations.  The examiner also noted that it appears that the RO/VBA has accepted that the Veteran served in the Republic of Vietnam based on his receipt of Vietnam Service Medal and Vietnam Campaign Medal.  This is in complete error and not a basis to show service in Vietnam.  In fact, in the decision above and in the prior Board decision, the Board found that there is no competent and credible evidence supporting the Veteran's contentions that he served in Vietnam at any time during his active duty.  Additionally, the Board finds that the competent and credible evidence does not show the Veteran was in receipt of the Silver Star, a Bronze Star, an Army Commendation Medal, or a Combat Infantryman Badge.  

In other words, the Board finds that the March 2013 VA opinion is inadequate, the claim should be remanded for a new examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all pertinent VA treatment records that have not yet been associated with the claims file.  

2.  Upon receipt of any new records, schedule the Veteran for an appropriate VA examination for his claim for service connection for an acquired psychiatric disorder, including PTSD.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file, including any pertinent evidence contained in Virtual VA/VBMS, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed psychiatric disorder.  

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all psychiatric disabilities and determine whether he has a diagnosis of PTSD in accordance with the criteria set forth in the DSM-IV.  Then, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's psychiatric disabilities or PTSD had its onset in service, or is otherwise related to service.

It should be noted that the Board has found that the competent and credible evidence does not show the Veteran was in receipt of any combat decorations-including a Silver Star, a Bronze Star, an Army Commendation Medal, or a Combat Infantryman Badge.  In other words, the Veteran's contentions that he served in-country Vietnam and received combat decorations are not credible.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.

3.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


